With regards to claims 1, 2,  4-10, 21 and 22,  the prior art of record does not disclose or fairly teach the specific circuit the tuning element is configured to be inserted into the at least one hollow rod and the bottom flanged portion is configured to cover at least a bottom portion of the at least one hollow rod, and wherein the bottom flanged portion of the tuning element is configured to be positioned between the at least one hollow rod and the inner wall of the at least one resonator, wherein the bottom flanged portion of the tuning element is shaped cylindrically . With regards to claims 11 and  13-17, the prior art of record does not disclose or fairly teach the specific  method with emphasis  providing a tuning cover comprising at least one hollow rod; and inserting a tuning element comprising a bottom flanged portion into the at least one hollow rod such that the bottom flanged portion is positioned between the at least one hollow rod and the inner wall of the resonator, wherein the bottom flanged portion of the tuning element is shaped cylindrically.  With regards to claims 18-20, the prior art of record does not disclose or fairly teach the specific  method with emphasis   on  providing a tuning cover comprising at least one hollow rod; providing a tuning element comprising a bottom flanged portion; inserting the tuning element into the at least one hollow rod of the tuning cover such that the bottom flanged portion of the tuning element is positioned between the at least one hollow rod and the inner wall of the resonator; and adjusting a resonant frequency of the resonator by moving the tuning element up and down, wherein the bottom flanged portion of the tuning element is shaped cylindrically. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on 571-727-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 May 20, 2021
/K.E.G/Examiner, Art Unit 2843  

/ROBERT J PASCAL/Supervisory Patent Examiner, Art Unit 2843